bruce m kraft petitioner v commissioner of internal revenue respondent docket no 3602-12l filed date p filed a petition for review pursuant to sec_6330 in response to r’s determination to proceed with collection by means of levy p sought a collection alternative and requested that r invade trust t in order to satisfy p’s income_tax_liability p contends that for r to collect from him personally the levy would have to be continuing for some time resulting in additional interest and costs p contends that in order for r to meet the standard of no more intrusive than necessary r is required to collect involuntary payments from t in the manner p suggests held it was not an abuse_of_discretion for r to determine to proceed with a levy in lieu of or in addition to an attempt to invade t in order to satisfy p’s income_tax_liability held further r is not required to grant p’s request to collect involuntary payments from a certain source bruce m kraft pro_se whitney n moore for respondent opinion wherry judge petitioner filed a petition seeking review of a notice_of_determination concerning collection action under sec_6330 notice_of_determination with respect to his self-reported unpaid federal_income_tax liability all section references unless otherwise noted are to the internal rev- continued verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a kraft jamie united_states tax_court reports this case was scheduled to be tried during the trial session in los angeles california beginning on date but was continued to permit a hearing on and resolution of respondent’s motion for summary_judgment filed on date petitioner was directed to file any response to respondent’s motion on or before date on date petitioner sent his response to the motion for summary_judgment to the court and it was filed on date a hearing on this motion was held in los angeles california where both parties were present on date this court subsequently requested the parties to file briefs discussing whether in the light of peti- tioner’s assertion that his personal liquid_assets are insuffi- cient to satisfy his federal_income_tax liability and a con- tinuing or multiple levies would be required respondent may be required by petitioner to invade the spendthrift bruce kraft discretionary_trust utd kraft trust in order to satisfy petitioner’s income_tax_liability the parties sub- mitted their briefs by date at the time the petition in this case was filed petitioner resided in wash- ington d c background petitioner requested and received an extension of time to file his federal_income_tax return to date but he did not file his form_1040 u s individual_income_tax_return until date on his form_1040 petitioner reported his tax_liability of dollar_figure petitioner had no withholding but made a payment of dollar_figure at the time of filing subsequently as of date petitioner had paid an additional dollar_figure but the unpaid liability has also increased as result of an unpaid addition_to_tax and or a penalty and interest on date respondent assessed petitioner’s self- reported tax_liability of dollar_figure as well as an addition_to_tax and interest on date respondent issued a letter final notice_of_intent_to_levy and notice of your right to a hearing for the taxable_year the final enue code of as amended and in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure as amend- ed verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a kraft jamie kraft v commissioner notice reflected a balance due as of date of dollar_figure plus accrued interest of dollar_figure and a late-pay- ment addition_to_tax of dollar_figure for a total of dollar_figure on date petitioner timely submitted a form request for a collection_due_process or equivalent_hearing in the form petitioner checked the box indicating that he disputed respondent’s proposed or actual levy petitioner also indicated in the form that he wanted to discuss an installment_agreement as a collection alternative for his and tax_liabilities petitioner attached a four-page document to his form in the attachment petitioner requested that respondent levy on a specific source a property pincite wisconsin ave n w washington d c or other kraft trust-owned assets rather than his dis- tribution of income from the kraft trust and another trust of which he is a beneficiary petitioner also indicated that he preferred that respondent levy on this source instead of approving an installment_payment plan petitioner did not raise any other issues in his form in a letter dated date respondent notified petitioner that he had received petitioner’s forms for hi sec_2010 and sec_2011 tax years respondent informed petitioner that as of date petitioner’s total_tax balance due was dollar_figure respondent also informed petitioner that the internal_revenue_service irs will continue to charge penalties and interest until petitioner pays the amount owed in full respondent noted that a final notice_of_intent_to_levy and notice of your right to a hearing had not been issued for the and tax years and therefore peti- tioner did not have a right to a collection_due_process cdp hearing for those tax years respondent also included with the letter publication collection appeal rights in a letter dated date settlement officer eva holsey scheduled a telephone conference for date relating to the calendar tax_year a copy of irs publication an introduction to collection_due_process hearings which outlines a taxpayer’s appeal rights and the appeals process was enclosed with the letter ms holsey was the hearing officer assigned to petitioner’s cdp all dollar amounts are rounded to the nearest dollar unless otherwise specified verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a kraft jamie united_states tax_court reports hearing in that letter ms holsey also stated that in order for petitioner to be offered a face-to-face conference or an installment_agreement he would need to provide a completed form 433-a collection information statement for wage earners and self-employed individuals ms holsey advised that no collection alternative would be considered unless petitioner filed all federal tax returns required to be filed and was current on his estimated_tax payments for the periods ending march june and date in a letter to ms holsey dated date petitioner acknowledged receiving the letter included with petitioner’s letter was a check for dollar_figure earmarked for his tax_liability petitioner failed to provide the financial information requested in the november letter by the deadline of date ms holsey received a faxed letter and a form_2848 power_of_attorney and declaration of rep- resentative appointing kenneth a burns as petitioner’s counsel for tax years through the faxed document also indicated that petitioner’s counsel was not available on date and requested that the date be changed to either sometime during december through date or during the first two weeks of date on date ms holsey called petitioner’s counsel and informed him that respondent did not yet plan to levy with respect to the collection of petitioner’s unpaid tax_liabilities for hi sec_2010 and sec_2011 tax years on date a form_2848 was provided to ms holsey appointing william d hartsock and sherry l mcdonald as mr kraft’s representatives on date mr hartsock on behalf of petitioner faxed re- spondent requested financial information in the form of a form 433-a included with the form 433-a was a statement from mr hartsock indicating that petitioner is the grantor and beneficiary of the kraft trust the kraft trust was an irrevocable_trust set up by petitioner that allows the trustee to distribute net_income and principal as the trustee deems necessary and appropriate for beneficiary’s health mainte- nance support and education the kraft trust agreement specified that its validity construction and administration shall be determined by reference to the laws of the district of columbia later on date mr verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a kraft jamie kraft v commissioner hartsock called ms holsey for the cdp hearing and requested that she levy on the kraft trust but that the collection process be delayed until the levy to collect the and tax_liabilities petitioner did not raise the issue of his underlying tax_liability during the cdp hearing ms holsey sustained the proposed levy action because she determined that the proposed levy was appropriate and no more intrusive than necessary appeals team manager dwight bates sent to petitioner a notice_of_determination for his tax_year dated date indicating that the appeals_office would not grant relief under sec_6330 from the proposed levy action on date petitioner filed his petition with the court for review of the cdp determination stating inter alia that the irs erred in not granting the relief requested the commissioner erred in not considering the and tax years and the commissioner erred in stating in their letter that petitioner wanted an installment_agreement discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 a party moving for summary_judgment bears the burden of demonstrating that no genuine dispute of material fact exists and that he or she is entitled to judgment as a matter of law rule b 98_tc_518 aff ’d 17_f3d_965 7th cir facts are viewed in the light most favorable to the nonmoving party 85_tc_812 where a motion for summary_judgment has been properly made and supported by the moving party the nonmoving party may not rest upon the mere allegations or denials contained in that party’s pleadings but must by affidavits declarations or there is no indication in the record that petitioner requested anything different in the cdp hearing as his chief concern was having levies for his and tax_year liabilities imposed together and the total due collected from the kraft trust verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a kraft jamie united_states tax_court reports otherwise set forth specific facts showing that there is a genuine dispute for trial rule d sec_6331 authorizes the commissioner to levy upon property or property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment sec_6331 provides that the levy authorized in sec_6331 may be made with respect to unpaid tax_liability only if the commissioner has given writ- ten notice to the taxpayer days before the levy sec_6330 requires that the commissioner send a written notice to inform the taxpayer of the amount of the unpaid tax and of the taxpayer’s right to request a sec_6330 hearing during that 30-day period if an administrative hearing is requested in a levy case the hearing is to be conducted by the appeals_office sec_6330 at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 taxpayers are expected to provide all relevant information requested by appeals including financial statements to enable it to consider the facts and issues involved in the hearing sec_301_6330-1 proced admin regs if a taxpayer’s underlying tax_liability is properly at issue the court reviews any determination regarding the under- lying liability de novo 114_tc_604 114_tc_176 we review other administrative determinations regarding the proposed collection action for abuse of discre- tion goza v commissioner t c pincite following the hearing the appeals officer must determine whether the proposed collection action should proceed in making the determination the appeals officer shall take into consideration whether the requirements of any applicable law or administrative procedure have been satisfied any relevant issues raised by the taxpayer during the sec_6330 hearing and whether the proposed collection action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a kraft jamie kraft v commissioner tax_year the tax_liability for the tax_year was self-reported taxpayers are generally not treated as having had an oppor- tunity to dispute a liability that is self-reported as due on their federal_income_tax returns 122_tc_1 but petitioner never raised the issue of the amount of the tax_liability during the cdp hearing and we cannot review an issue not properly raised during the hearing 129_tc_107 at the court hearing petitioner confirmed that he does not contest the validity of the underlying tax_liability rather petitioner contends that the cdp hearing was inappropriate because ms holsey did not consider hi sec_2010 and sec_2011 tax_liabilities therefore we review respondent’s determination for abuse_of_discretion see goza v commissioner t c pincite whether an abuse_of_discretion has occurred depends upon whether the exercise of discretion is without sound basis in fact or law 125_tc_14 and tax years to the extent practicable a cdp hearing with respect to one tax period shown on a cdp_notice will be com- bined with any and all other cdp hearings which the tax- payer has requested sec_301_6330-1 q a-d2 proced admin regs in order for the secretary to levy on property or property rights for an unpaid tax_liability he must have first complied with certain requirements set out above respondent has not yet sent a written notice for the and tax years advising petitioner of his right to a sec_6330 hearing see sec_6330 therefore the and tax years were not properly before the appeals_office accordingly respondent did not commit an abuse_of_discretion in not considering petitioner’ sec_2010 and sec_2011 tax years at the cdp hearing see 127_tc_68 installment_agreement during a cdp hearing regarding a levy the appeals officer must consider any relevant issue raised by the taxpayer that verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a kraft jamie united_states tax_court reports is related to the unpaid tax or the proposed levy sec_6330 in particular sec_6330 requires the appeals officer to consider offers of collection alter- natives which may include the posting of a bond the substi- tution of other assets an installment_agreement or an offer- in-compromise see goza v commissioner t c pincite- petitioner also contends appeals erred in stating that he wanted an installment_agreement during the cdp hearing petitioner did not request an installment_agreement at the hearing on respondent’s motion petitioner explicitly stated that he did not want an installment_agreement however petitioner’s form states that he wished to discuss an installment_agreement as a collection alternative respondent did not commit an abuse_of_discretion by dis- cussing an installment_agreement in the letter sent to peti- tioner additionally this issue is not material to the court’s decision in resolving the summary_judgment motion spendthrift provision in the kraft trust a spendthrift trust is a creation of state law which gen- erally prevents creditors from invading the principal of a_trust in order to satisfy the beneficiaries’ debts however there are exceptions in cases where the commissioner asserts a tax_lien or levy the first question is to what extent the taxpayer ha s ‘property’ or ‘rights to property’ to which the tax_lien or levy could attach in answering that ques- tion both federal and state courts must look to state law 363_us_509 the kraft trust agreement specifically states that the trust shall be governed by the laws of the district of columbia accord- ingly we look to the laws of the district of columbia to determine petitioner’s property rights the district of columbia code provides that whether or not the terms of a_trust contain a spendthrift provision the following rules apply with respect to an irrevocable_trust a creditor or assignee of the settlor may reach the maximum amount that can be distributed to or for the settlor’s benefit d c code sec a lexis nexi sec_2013 see also uni- form trust code sec_505 7c u l a the district of columbia has by statute adopted the uniform trust verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a kraft jamie kraft v commissioner according to the uniform trust code comments a settlor who is also a beneficiary may not use the trust as a shield against the settlor’s creditors uniform trust code sec_505 cmt citing restatement third of trusts sec_58 additionally whether the trust contains a spendthrift provi- sion or not a creditor of the settlor may reach the maximum amount that the trustee could have paid to the settlor-bene- ficiary if the trustee has discretion to distribute the entire income and principal to the settlor the effect of this sub- section is to place the settlor’s creditors in the same position as if the trust had not been created id therefore the irs is not prohibited from collecting from the kraft trust in order to satisfy petitioner’s tax_liability the appeals officer is required to take into consideration whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 additionally the tax- payer may raise at the cdp hearing any relevant issue relating to the unpaid tax or the proposed levy including the substitution of other assets sec_6330 petitioner alleges that he requested the commissioner to levy upon the kraft trust and the commissioner has com- mitted an abuse_of_discretion by not determining to do so however the commissioner may levy upon any property or rights to property belonging to the taxpayer sec_301_6331-1 proced admin regs additionally the internal_revenue_manual also specifically states that u nless specifically exempt any taxpayer prop- erty or rights to property can be levied internal_revenue_manual pt date even if the commis- sioner was inclined to specifically levy on the kraft trust there would first need to be a thorough investigation into code sec_505 in whole effective date see d c code sec note lexis nexi sec_2013 petitioner asserts that respondent should levy on the kraft trust be- cause it is a quicker and a more efficient way to satisfy his tax_deficiency however even if respondent were to levy upon the kraft trust there is a very real possibility that the trustees of the kraft trust could feel that their fiduciary duties require them to oppose such a levy which could cause even more litigation and additional delay verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a kraft jamie united_states tax_court reports the status of the specific property see sec_6331 there is no evidence in the record that a thorough investigation of the kraft trust has occurred caselaw has made clear that while there must be an inquiry of whether inter alia there is enough equity in property owned by the taxpayer such matters occur later in the collection process see 325_fsupp2d_1064 c d cal see also 411_f3d_621 6th cir we find no statutory violation arising from the irs’s failure to investigate at this time the available equity in the taxpayer’s property this failure cannot therefore provide the basis for overturning the appeals officers’ balancing analyses or final decisions 135_tc_114 aff ’d 676_f3d_1129 d c cir accordingly respondent did not abuse his discretion by not determining to levy upon the kraft trust conclusion in conclusion we hold that the settlement officer verified that the requirements of all applicable law and administra- tive procedure were met the court also concludes that the settlement officer did not abuse her discretion in determining that the proposed levy action appropriately balanced the need for efficient collection_of_taxes with petitioner’s concerns that the levy be no more intrusive than necessary we will therefore grant respondent’s motion for summary_judgment in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered f it may well be that in substance petitioner is asking the court to en- join respondent from collecting tax from him directly and instead order re- spondent to collect only from the trust if so such an injunction would run afoul of sec_7421 the anti-injunction_act verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a kraft jamie
